Citation Nr: 0811026	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-07 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, secondary to exposure to herbicides and pesticides.

2.  Entitlement to service connection for diabetes mellitus, 
type II, secondary to exposure to herbicides and pesticides.

3.  Entitlement to service connection for depression, 
secondary to diseases resulting from exposure to herbicides 
and pesticides.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), secondary to diseases resulting from 
exposure to herbicides and pesticides.

5.  Entitlement to service connection for pancreatic tumors, 
secondary to exposure to herbicides and pesticides.

6.  Entitlement to service connection for gastric ulcers, 
secondary to exposure to herbicides and pesticides.

7.  Entitlement to service connection for paralysis of the 
diaphragm with diminished lung capacity, secondary to 
exposure to herbicides and pesticides.

8.  Entitlement to service connection for deep vein 
thrombosis, secondary to exposure to herbicides and 
pesticides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
October 1985 and subsequent service in the National Guard 
with a discharge date of July 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for all of the 
above-claimed conditions.  In July 2007, the veteran 
testified before the undersigned Acting Veterans Law Judge at 
a Board hearing at the RO.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for non-Hodgkin's 
lymphoma, diabetes mellitus, type II, pancreatic tumors, 
gastric ulcers, paralysis of the diaphragm with diminished 
lung capacity, and deep vein thrombosis, all secondary to 
exposure to herbicides and pesticides while stationed at Fort 
Riley, Kansas.  He stated that during his 18 months spent in 
Fort Riley he recalled pesticides being sprayed from 
airplanes overhead and tasting it in his mouth.  He also 
submitted a statement from a fellow serviceman who asserted 
the same thing.

In addition, he submitted numerous articles on the use of 
pesticides at Fort Riley.  One article entitled the Fort 
Riley 2005 Installation Action Plan, formulated and completed 
by many agencies including the U.S. Army Corp of Engineers 
and the U.S. Army Environmental Center, noted that the Army 
initially began environmental restoration-related 
investigations as a result of a 1981 closure of the Southwest 
Funston Landfill where monitoring indicated groundwater 
contamination.  Also, reportedly, practices at a pesticide 
facility prior to the mid-1970's resulted in contamination in 
the soils and sediments in a drainage way behind the 
building.  The article went on to mention that Fort Riley was 
placed on the National Priorities List (NPL) in August 1990 
with a Hazard Ranking System (HRS) score of 33.8; the minimum 
HRS score for NPL listing was 28.5.

In March 2007, the U.S. Army and Joint Services Records 
Research Center (JSRRC) responded to an RO inquiry that there 
was no evidence that Agent Orange was tested, sprayed, or 
stored at Fort Riley, Kansas from November 1, 1984 to October 
1, 1985.

The veteran responded to this that he was not contending that 
he was only exposed to Agent Orange but rather more 
generally, herbicides and pesticides.  He submitted a letter 
from a private physician in October 2007, which noted that 
after reviewing the veteran's medical records and history of 
exposure to herbicides and pesticides while serving at Fort 
Riley, Kansa, it was the physician's professional opinion 
that the veteran's development of non-Hodgkin's lymphoma and 
diabetes was likely related to this exposure.

Given the nature of the diseases claimed and the probative 
value of the articles submitted showing some sort of 
contamination at Fort Riley that was discovered right before 
the veteran's period of service and through 1990, further 
development is necessary before these claims can be 
adjudicated.  Although the JSRRC indicated that Agent Orange 
was not tested, sprayed, or stored at Fort Riley from 
November 1984 to May 1985, an inquiry should be made into 
whether other toxic chemicals might have contaminated Fort 
Riley during the veteran's service.  

If the service department can corroborate environmental 
contamination at Fort Riley during the veteran's service, a 
medical opinion from an oncologist should be provided to 
determine whether any of the veteran's claimed conditions are 
related to this exposure.
 
Even if exposure to toxic chemicals in service is not 
corroborated, the service medical records note possible 
findings related to the present non-Hodgkin's lymphoma, 
pancreatic tumors, and gastric ulcers.  A November 1983 
service medical record notes an impression of questionable 
dyspnea versus mild viral gastritis.  Medical records in 1984 
note complaints of "hernia pain" off and on for one and a 
half years; it was noted that the veteran had hernia repair 
as a child at age 4.  However, a hernia was not palpable.  A 
June 1985 medical record notes complaints of pain in the 
right lower quadrant worse in the morning and with strenuous 
exercise.  The veteran originally was thought to have right 
inguinal hernia; but there was no hernia felt.  The 
genitourinary examination also was normal.  During the 
veteran's National Guard service, an August 1986 medical 
record notes further complaints of chronic pain in the right 
groin area for more than one year; pain was constant and dull 
and increased with lifting.  The veteran denied any bulge.  
The impression was strained abdominal wall muscle.

After service, the veteran was admitted into the emergency 
room in December 1999 with probable pancreatitis.  He was 
later diagnosed with non-Hodgkin's lymphoma involving the 
head of the pancreas, the biliary system, the wall of the 
stomach, and the media-stinum.  A February 2000 private 
medical record shows assessments of gastric ulcers and 
pancreatitis; but alcohol consumption was suspected as the 
cause.  A December 2000 private medical record also shows a 
diagnosis of mild gastritis.  

Given the findings in service involving complaints of pain in 
the right lower quadrant and the current findings of non-
Hodgkin's lymphoma, gastric ulcers, and gastritis, a medical 
opinion should be provided to determine whether there is any 
relationship between these.

Since the service connection claims of depression and PTSD 
are asserted to be secondary to any disease resulting from 
herbicide and pesticide exposure, these claims are deferred 
until resolution of the aforementioned matters.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC and ask them to 
verify whether there is any evidence of 
toxic environmental contamination at Fort 
Riley, Kansas during the veteran's 
service.  If possible, ask them what 
specific toxic chemicals were found to be 
contaminating the area.

2.  If it is confirmed that environmental 
contamination took place during the 
veteran's service at Fort Riley, schedule 
the veteran for an examination with a VA 
specialist or specialists to determine 
whether the veteran's non-Hodgkin's 
lymphoma, diabetes mellitus, type II, 
pancreatic tumors, gastric ulcers, 
paralysis of the diaphragm with diminished 
lung capacity, or deep vein thrombosis are 
at least as likely as not related to the 
toxic chemical exposure.

The claims file should be made available 
to and be reviewed by the examiner(s).  
The rationale for all opinions expressed 
should be provided.

3.  Even if the environmental 
contamination at Fort Riley is not shown 
during the veteran's service, the 
examiner(s) should still provide an 
opinion on whether the non-Hodgkin's 
lymphoma, pancreatic tumors, or gastric 
ulcers are related to service.  The 
examiner(s) should pay specific attention 
to the complaints of pain in the right 
lower quadrant that were documented in 
service from 1983 to 1986.

The claims file should be made available 
to and be reviewed by the examiner(s).  
The rationale for all opinions expressed 
should be provided.

4.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



